—In an action, inter alia, to recover damages for breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), entered December 7, 1998, as denied that branch of their motion which was to dismiss the plaintiff’s cause of action to recover damages for breach of contract pursuant to CPLR 3211 (a) (7) for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Accepting as true the factual averments of the complaint and affording the plaintiff the benefit of all favorable inferences which may be drawn therefrom (see, Campaign for Fiscal Equity v State of New York, 86 NY2d 307, 318; CPLR 3211 [a] [7]), the complaint sufficiently alleges a cause of action to recover damages for breach of contract. Although “[m]unicipal contracts which violate express statutory provisions are invalid” (Granada Bldgs. v City of Kingston, 58 NY2d 705, 708; see, Matter of Guild of Admin. Officers v County of Suffolk, 126 AD2d 725, 727), the defendants failed to demonstrate that the *173contract at issue is invalid. More specifically, they failed to demonstrate that funds had not been appropriated for the plaintiffs continuing appointment (cf., County Law § 362 [3]; Matter of Guild of Admin. Officers v County of Suffolk, supra). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.